Citation Nr: 9925585	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  90-23 801	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to a rating in excess of 40 percent for 
service-connected lumbosacral strain.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel





INTRODUCTION

The veteran served on active duty from March 1980 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined, in reviewing a claim for 
an increased disability rating for service-connected 
lumbosacral strain, that a reduction was warranted in the 
disability evaluation from 40 percent to 20 percent effective 
March 1, 1990.

The veteran appealed the December 1989 decision to the Board 
which, in a December 1990 decision, denied an increased 
rating.  The veteran appealed the December 1990 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) (then the United States Court of Veterans 
Appeals), and, in an order dated October 28, 1991, the Court 
granted a joint motion for remand.  In the joint motion, the 
parties agreed that the case should be remanded for further 
development of the evidence related to the back claim and for 
consideration in the first instance by the RO of a claim for 
a total rating based on individual unemployability that was 
raised on the veteran's VA Form 1-9 substantive appeal.

In January 1992, the Board remanded claims for restoration of 
the 40 percent rating for service-connected lumbosacral 
strain; for an increased rating in excess of 40 percent for 
service-connected lumbosacral strain; and for consideration 
by the RO of the claim for a total rating based on individual 
unemployability.  On remand, the RO continued the 20 percent 
rating and denied a total rating based on individual 
unemployability.

In December 1993, the Board remanded the case again for the 
RO to consider a claim for service connection for a 
psychiatric disorder secondary to the service-connected back 
disorder, a claim which the Board concluded was intertwined 
with the claim for a total rating based on individual 
unemployability.  On remand, the RO in a February 1995 rating 
decision, denied restoration of the 40 percent rating for 
service-connected lumbosacral strain; denied a rating in 
excess of 40 percent for service-connected lumbosacral 
strain; denied service connection for a psychiatric disorder; 
and denied a total rating based on individual 
unemployability.

In August 1995, the Board remanded the case again for further 
development of the evidence pertaining to the claims.  On 
remand, the RO, in a February 1998 rating decision, restored 
the 40 percent rating for service-connected lumbosacral 
strain from the date of reduction, i.e., March 1, 1990; 
denied a rating in excess of 40 percent for service-connected 
lumbosacral strain; granted service connection for a 
psychiatric disorder secondary to the service-connected 
lumbosacral strain and assigned a 50 percent rating for that 
disorder; and granted a total rating based on individual 
unemployability.

Because the RO, in the February 1998 rating decision, granted 
all the claims on appeal except the claim for a rating in 
excess of 40 percent for service-connected lumbosacral 
strain, the Board notes that this claim is the only claim 
remaining before the Board on appeal.


FINDING OF FACT

Service-connected lumbosacral strain has been manifested over 
the years by pain on motion, muscle spasm, limitation of 
motion, and x-ray evidence of possible narrowing or 
irregularity of joint space but most often and most recently 
by complaints of pain and muscle spasm.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

Service medical records show that the veteran was seen on 
June 25, 1980, for complaints of pain that went from his 
chest to his left shoulder after having fallen down some 
stairs four days earlier.  On objective examination, there 
was no chest wall tenderness but there was right lumbar 
paravertebral tenderness and spasm.  The assessment was acute 
low back strain.  He was treated with moist heat and massage 
and no running was recommended for three days.  He was seen 
on follow-up the next day and the assessment was acute low 
back strain aggravated by movement and postural factors.  The 
treatment plan was to continue medications and bedrest for 72 
hours.

In February 1982, the veteran was seen with complaints of low 
back pain.  He stated that he had injured his back in "AIT" 
but the examiner noted that service medical records only 
reflected a followup note from "26 June 1981."  The veteran 
reported no heavy lifting although possibly lifting boxes had 
caused his back to flare up two days earlier.  He stated that 
his back was "tight [and] hurting" and that he experienced 
"kind of sharp pains" that would "come [and] go."  
Objectively, there were no deformities of the spine.  When 
bending over and touching his toes there was very minimal 
edema, the area was very tender to touch, and the muscle felt 
tight.  On straight leg raising there was no pain.  When 
bringing knees to chest and walking on heels, pain radiated 
to low right back.  The veteran seemed to be in slight 
distress.  The assessment was strained muscle.  The veteran 
was treated with medication and restricted from bending and 
lifting weight greater than 20 pounds for five days.

In May 1982, the veteran was seen with complaints of a stiff 
back for one day.  The veteran reported that the day before 
he had been bending over and felt something pull when he 
stood up.  Objectively, range of motion was poor.  The left 
latissimus dorsi muscle was tight and painful.  The 
assessment was strained left latissimus dorsi.  The veteran 
was referred for outpatient treatment.

In June 1982, the veteran was seen with complaints of back 
pain for two years.  He stated that his back "spasm[ed] up" 
when he stood for a long time, marched, or bent over for a 
long time in a certain position.  He requested an update on 
the profile he had been given the previous month.  
Objectively, range of motion testing was accomplished without 
pain upon flexion but strained and with pain on 
hyperextension.  There was decreased range of motion 
bilaterally and pain on straight leg raising both legs.  The 
assessment was back pain, and the veteran was treated with 
heat, aspirin, and allowed no heavy lifting over 10 pounds, 
no prolonged standing, and no marching for four days.

On separation, the veteran noted a history of recurrent back 
pain.  Clinical evaluation of the spine was normal.  The 
examiner noted that, since the veteran had been on active 
duty, he had averaged about one sick call visit every 10 days 
and that the visits had been general in nature, including for 
occasional back pain, and that evaluations had been routine 
and not alarming or of considerable significance.

Post-service medical records include an October 1983 VA 
examination which revealed a veteran "who holds his back 
rather stiffly when sitting down and standing up."  There 
was flattening of the normal lumbar curve and associated 
muscle spasm.  Forward bending was to 90 degrees, backward 
bending to 10 degrees.  There was no atrophy, neurological or 
sensory deficit.  The diagnosis was lumbosacral strain, 
chronic.  An x-ray report revealed a normal bony alignment 
with perhaps mild narrowing of the L4-L5 interspace.  The 
remaining interspaces were maintained, the vertebral bodies 
were intact, and the sacroiliac joints appeared open.

Findings on a October 1985 VA x-ray were similar to the 
findings on the previous report.  Also noted was a slight or 
mild reversal of the normal curve in the upper lumbar spine 
and some anterior wedging of L1 which was old.  On orthopedic 
examination, there was acute and marked muscle spasm, 
bilaterally of the sacrospinal muscles.  There was a lumbar 
tilt to the left.  The diagnosis was acute and chronic 
lumbosacral strain.  On neurologic examination, there was no 
muscular spasm in the back or any indication of nerve root 
compression.  Reflexes were equal and active and there was no 
sensory loss.  The diagnosis was chronic low back strain 
without neurologic complications.

VA x-ray findings in October 1987 were similar to the 
previous two studies.  The impression was no acute findings 
and minimal anterior wedging of L1 which was unchanged since 
study of 1985.  On examination, there was marked muscle 
spasms in the lumbar area.  Also noted was reversal of the 
lumbar lordosis.  The veteran would not flex more than 5 
degrees.  Lateral bending was to less than 10 degrees.  
Extension was to 0 degrees.  The reflexes were equal and 
active and there was no atrophy.  The diagnosis was acute and 
chronic lumbosacral strain.

A November 1989 report of a private orthopedist reflected a 
history of injury to the back in 1981 when lifting some 
welding equipment with intermittent pain in the low back ever 
since.  The examiner noted that the veteran complained of a 
constant ache in the low back that radiated down the right 
leg to the knee with some hypesthesia around the right knee.  
The veteran also reported that his symptoms were increased by 
most activities but not by coughing and sneezing.  On 
physical examination, the veteran was able to walk around the 
examining room without difficulty and could walk on his heels 
and toes.  He stood with a level pelvis.  Range of motion was 
10 degrees extension, 20 degrees lateral flexion left and 25 
degrees right, 20 degrees lateral rotation, and forward 
flexion to 50 degrees.  Reflexes and motor functions were 
normal.  Straight leg raising was positive bilaterally at 30 
degrees.  The distal pulses were good and he had no wasting 
of the thighs or calves.  There was decreased sensation over 
the lateral thigh on the right to light touch and pinprick.  
X-rays were normal although the examiner noted that the L5 
disc space could be minimally narrowed and L1 appeared 
minimally wedged on a developmental basis.  The examiner's 
impression was that the veteran had multiple subjective 
complaints about eight years after injury but no objective 
findings.  The examiner noted that, from a subjective point 
of view, the veteran could have a disc protrusion and that 
this should be proven or disproven by appropriate testing.

A May 1992 VA x-ray report reflected a normal lumbosacral 
spine.  On musculoskeletal examination, there was lumbar 
lordosis to 9 degrees.  He had positive lumbosacral spasm 
bilaterally with march maneuver.  Forward flexion was to 70 
degrees, backward extension to 10 degrees, lateral flexion on 
left and right to 20 degrees, and rotation, left and right, 
to 20 degrees.  Straight leg raising was negative to 90 
degrees times two or bilaterally.  Deep tendon reflexes were 
2/4 and equal bilaterally.  There was no calf atrophy.  The 
veteran could squat and arise without complaint and heel and 
toe walk without complaint.  The diagnosis was chronic 
lumbosacral strain and chronic muscle contraction.

In June 1992, a VA CT (computed tomography) Scan of the 
lumbar spine was conducted to rule out a herniated nucleus 
pulposus (HNP) with radiating pain to the legs.  This 
examination was negative.  There was no evidence of a 
herniated disc.

On a June 1992 Diseases/Injuries of the Spinal Cord 
examination report, the examiner recorded the history of 
injury to the back while lifting welding equipment during 
military service as reported by the veteran.  The examiner 
also noted that the veteran exhibited some unusual behavior.  
For example, the examiner noted that the veteran would not 
stand up straight, claiming that he had severe pain in his 
back but the doctor noted that his office manager stated that 
she saw the veteran walking in the halls upright prior to 
coming into the office.  The physical examination was limited 
predominantly to the lower extremities.  Tendon reflexes were 
2+ or normal.  (Reflexes are usually graded on a 0 to 4+ 
scale and 2+ is average or normal.  See Medical 
Abbreviations:  10,000 Conveniences at the Expense of 
Communications and Safety 237 (7th ed. 1995)).  The examiner 
noted that sensory testing is specifically not performed "in 
this type of patient."  Motor examination showed give away 
weakness in all muscles tested but no evidence of atrophy, 
"not even in the intrinsic foot muscles."  The examiner 
noted that muscle tone was symmetric and that the veteran 
resisted forcibly any type of movement of the right leg and 
told the examiner that during straight leg raising that when 
his leg was straight and hip flexed about 60 degrees, that he 
had less pain than when his knee was flexed.  The examiner 
noted that the veteran had an unusual response to a positive 
distraction test, stating that he had severe pain in his 
back, "even when in the sitting position with his knees 
flexed 90 degrees and when extending slightly he has more 
pain."  Palpation of the back muscles revealed no spasm 
"other than he voluntarily contracts with resistance to any 
type of range of motion exercise or movement."  The examiner 
noted that nerve conduction and EMG (electromyogram) studies 
were normal in the lower extremities.  (The Board notes that 
the reports of these studies are in the claims file and 
reflect normal findings.).  The examiner noted that the 
veteran did have pain to palpation around the sacroiliac 
joint and the lower facet joint.

The examiner's impression was as follows:

Based on the difficult examination due to 
poor patient cooperation, as well as his 
hostile attitude, it is difficult to 
ascertain exactly what is wrong with this 
gentleman.  He probably did suffer lumbar 
strain.  At this point in time, I would 
certainly think that he is suffering from 
symptom magnification.  If a CT scan of 
the lumbar spine has not been performed, 
then one should be obtained as well as a 
lumbar thermogram.  Trigger point 
injections, facet blocks or SI joint 
injections may also be beneficial in 
further evaluating this man, if he will 
permit that.

A week later in June 1992, the veteran underwent a VA Spine 
examination.  The examiner recorded the history of the injury 
to the back in 1981 as provided by the veteran as well as 
current complaints which included right lumbosacral pain 
radiating down the right calf and numbness of the right calf.  
On physical examination of the back, the examiner noted no 
fixed deformities.  The musculature of the back is 
essentially within normal limits.  The examiner noted that 
the veteran would not forward flex or backward extend but 
that he rotated 30 degrees bilaterally.  The examiner also 
noted that the veteran would bend approximately 15 degrees 
bilaterally.  The examiner noted that the veteran stated that 
he was able to squat maybe 10 percent of normal.  There was a 
negative straight leg raising sign to 90 degrees.  Deep 
tendon reflexes were 2/4 and equal bilaterally.  His right 
and left calves were equal.  There were no sensory or motor 
deficits.  There was no demonstrable loss of function.  The 
veteran with march maneuver had normal reflex relaxation of 
the associated musculature.  The examiner recommended a CT 
scan of the lumbar spine and sacral spine to fully delineate 
any possible neurologic deficits and lower extremity EMGs for 
any neuropathy associated with this complaint.  As noted 
above, these tests were conducted in June 1992 and were 
normal.

On an August 1996 VA neurologic examination, the examiner 
noted the history of the back injury as described by the 
veteran.  On the motor examination, the veteran was able to 
walk on heels and tiptoes.  On the sensory examination, there 
were subjective complaints of decreased sensation to light 
touch and palpation globally.  Deep tendon reflexes were all 
2 or normal.  Straight leg raising was to 90 degrees in the 
sitting position and 30 degrees, left leg, while supine.  The 
gait was antalgic and the veteran would not attempt arising 
from squat.  The back had full range of motion.  The 
impression was low back pain.  The examiner noted that the 
objective portions of the neurologic examination were normal 
and noted that the veteran complained of sensory loss in the 
left leg which he attributed to a hip surgery conducted after 
an accident which, other evidence in the records shows, 
occurred in 1992.  The examiner noted that there was no 
neurological evidence of radiculopathy or nerve damage 
present.

A May 1997 VA x-ray report pertaining to the lumbar spine 
reflected a normal lumbosacral spine.  On a May 1997 VA Spine 
(Orthopedic) examination, the examiner recorded the history 
of injury to the back in military service while lifting 
welding equipment.  The veteran's current complaints were of 
lower back pain with radiating pain and numbness into the 
left lower extremity.  On physical examination, the veteran 
was in no acute distress.  He demonstrated a slow, deliberate 
gait.  On forward bending, he could touch his toes.  
Lumbosacral range of motion showed flexion to 30 degrees, 
extension to 10 degrees, right and left lateral flexion to 10 
degrees.  Inspection of the back showed no spasm or 
deformity.  Neurologic testing in the lower extremities 
showed active and symmetric deep tendon reflexes, normal 
manual muscle strength, normal sensation in his right lower 
extremity, and stocking like sensory loss throughout his left 
lower extremity.  Straight leg raising was negative 
bilaterally.  The examiner noted that x-rays taken of the 
lumbar spine taken that day were normal.  The diagnosis was 
chronic lumbosacral strain and chronic low back pain 
syndrome.

On a June 1997 VA Clinical Summary, the examiner noted that 
the medical record was available and reviewed although the C-
file was not available.  The examiner recorded the history of 
injury to the back in military service while lifting welding 
equipment.  The veteran also gave a history of having been in 
an accident in 1992 which resulted in a severe left hip and 
pelvic injury for which he underwent surgical reconstruction 
with plating and screw fixation which in turn resulted in a 
need for joint implant in March 1996, i.e., a left hip 
implant.  The veteran also reported that in 1995 he fell over 
backwards sustaining vertebral fracture in his neck at the 
fifth level requiring fusion.  His current complaints 
included decreased feeling in the left leg.  The physical 
examination concerned the cervical spine and left lower leg 
apparently because the veteran's complaints pertained to 
those areas rather than the lumbosacral spine and because of 
the recent history of injury to the left hip and neck.  Under 
"Diagnosis", however, the examiner noted that the veteran 
had chronic low back pain but there was no evidence of spinal 
cord injury or dysfunction.

Analysis.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected lumbosacral strain is 
evaluated under the criteria in the VA Schedule for Rating 
Disabilities for that disorder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  The current 40 percent rating 
assigned is the highest schedular rating afforded for the 
disorder and contemplates a severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.  A 40 percent rating under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine is the highest 
rating under the rating criteria for that disability as well 
and contemplates a severe degree of limitation of motion of 
the lumbar spine.

Ratings higher than 40 percent are provided for other 
disabilities affecting the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289, 5293 (1998).  VA regulations 
also provide legal authority for rating an "unlisted 
condition" under criteria for "a closely related disease or 
injury".  38 C.F.R. § 4.20 (1997).  However, in this case, 
the service-connected disability, lumbosacral strain, is 
"listed" in the rating schedule.  Nevertheless, the Board 
notes that where symptoms of a certain service-connected 
disease or injury were clearly compatible with a higher 
rating under the criteria for another disease or injury, the 
Board is not absolutely precluded from determining a rating 
"on the basis of residual conditions," although there are 
special procedures for establishing a diagnostic code in 
those cases.  38 C.F.R. § 4.27 (1998).  Such cases would 
require medical evidence clearly showing that the residual 
conditions are a result of the service-connected disability 
and not a nonservice-connected disability or some other 
factor.  An identical manifestation of the same disability 
may not be rated under two different diagnostic codes for but 
the disability may be rated under the diagnostic code which 
produces the higher rating, if that diagnostic code better 
reflects the extent of the veteran's disability.  38 C.F.R. 
§ 4.14 (1998); see VAOGCPREC 36-97 at 2-3 (Dec. 12, 1997) 
(noting that, a veteran could not be rated under Diagnostic 
Code  5293 for intervertebral disc syndrome based upon 
limitation of motion of the lumbosacral spine and also be 
rated under Diagnostic Code 5292 for limitation of 
lumbosacral spine motion because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnostic codes but noting 
that, in keeping with 38 C.F.R. § 4.7, the disability may be 
rated under the diagnostic code which produces the higher 
rating, if that diagnostic code better reflects the extent of 
the veteran's disability).

In this regard, the Board notes that for disability affecting 
the lumbar spine a rating higher than 40 percent, i.e., a 
rating of 50 percent, is provided for unfavorable ankylosis 
of the lumbar spine.  Ankylosis is "[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint." Stedman's Medical 
Dictionary 93 (26th ed. 1995).  The veteran does not have 
ankylosis of the lumbar spine.  Although motion of the spine 
is limited, it is not ankylosed or fixed.  For example, on 
the May 1997 VA examination, he was able to touch his toes 
and had range of motion to some degree in all directions -- 
flexion, extension, rotation, and lateral bending.  Moreover, 
on the June 1992 VA Spine examination, the examiner 
specifically noted no fixed deformity of the back.  The most 
recent x-ray reports and a CT scan of the lumbosacral spine 
were normal.  Finally, no examiner has ever noted or 
diagnosed ankylosis of the lumbar spine.  Accordingly, the 
Board concludes that a higher schedular rating to 50 percent 
is not warranted in this case under the criteria for rating 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (1998).

A rating higher than 40 percent for disability of the back, 
including the lumbosacral spine is also provided under the 
criteria for intervertebral disc syndrome.  A 60 percent 
rating is the highest rating afforded for that disorder and 
contemplates a pronounced degree of disability resulting from 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of disease disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  The Board notes that 
the symptoms listed under the criteria for the 60 percent 
rating are a listing of the symptoms of intervertebral disc 
syndrome itself.  See VAOGCPREC 36-97 at 2-3 (Dec. 12, 1997).  
In other words, the "recurring attacks" of the 40 percent 
and 20 percent levels are recurring attacks of some or all of 
these characteristic symptoms of intervertebral disc syndrome 
at a lesser severity and frequency than they recur at the 60 
percent level where they recur so frequently they are 
considered "persistent" and are interspersed with "little 
intermittent relief."  If a veteran experiences, for 
example, an attack of the symptoms of the disorder only once 
over the course of many months or a few years, the 
infrequency or near absence of attacks of a "recurring" 
nature may justify a rating of 10 percent, even if during the 
attack the veteran experienced all the characteristic 
symptoms of intervertebral disc syndrome listed in the rating 
criteria because one attack over the course of many months or 
a few years would not cause much interference with working or 
employment.  See 38 C.F.R. § 4.2 (1998) ("Each disability 
must be considered from the point of view of the veteran 
working or seeking work.").  However, a veteran who 
experiences only some of the symptoms listed but experiences 
them persistently with little intermittent relief resulting 
in a "pronounced" degree of occupational impairment may 
warrant a 60 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1997) (The symptoms listed are 
connected by a disjunctive conjunction, i.e., the word 
"or", indicating that not all the symptoms must be present 
at any one time to warrant a given rating).

The characteristic symptoms as listed in the rating criteria 
are sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
VA General Counsel has noted that "DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1493, 1132 (28th ed. 1994), defines 'sciatic' as 
'pertaining to or located near the sciatic nerve or vein,' 
and 'neuropathy' as a 'functional disturbance or pathological 
change in the peripheral nervous system.'"  VAOGCPREC 36-97 
at 3.  The General Counsel has also noted,

[C]linical features of sciatic neuropathy 
include lower leg and hamstring weakness, 
flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of 
flexion and extension of the toes, and 
loss of inversion and eversion of the 
foot.  (citations omitted).  As a result, 
a patient may have difficulty walking on 
his or her heels and the patient's feet 
may slap when walking.  (citations 
omitted).  In addition, sciatica, which 
refers to pain radiating along the course 
of the sciatic nerve, most often down the 
buttock and posterior aspect of the leg 
to below the knee, may result in motor 
deficits.  (citation omitted).

With regard to rating the veteran under the criteria for 
intervertebral disc syndrome, the Board notes first that the 
veteran does not have intervertebral disc syndrome. Although 
the veteran has complained at times of radiating pain to the 
lower extremities, pathology involving the discs, to include 
a herniated nucleus pulposus, have been ruled out by CT scan 
and EMG testing, and such pathology has never been diagnosed 
clinically based on examination findings.  Moreover, the 
characteristic features of sciatic neuropathy, such as lower 
leg and hamstring weakness, flail foot, loss of ability to 
flex and extend the foot at the ankle, loss of flexion and 
extension of the toes, and loss of inversion and eversion of 
the foot, have not been noted on examination.  Rather, 
examiners in November 1989, May 1992, and August 1996 
specifically noted that the veteran was able to walk on his 
heels and toes.  Moreover, examiners in November 1989 and 
June 1992 specifically noted that there were no motor 
deficits.  Similarly, the veteran has never been shown to 
have absent ankle jerk.  His reflexes have been consistently 
described on examination reports over the years as 2+ or 
normal.

The only symptoms of the service-connected lumbosacral strain 
that the veteran has been shown to experience fairly 
consistently over the years that is also characteristic of 
intervertebral disc syndrome is back pain and muscle spasm.  
Under the criteria for lumbosacral strain, these symptoms are 
contemplated by 10 and 20 percent disability levels, 
respectively.  Although the General Counsel has indicated 
that a disability may be rated under the diagnostic code 
which produces the higher rating if that diagnostic code 
better reflects the extent of the veteran's disability, the 
Board concludes that, in this case, the criteria contemplated 
for the 60 percent rating under the diagnostic code for 
intervertebral disc syndrome does not better reflect the 
extent of the disability resulting from the service-connected 
lumbosacral strain than does the criteria for the 40 percent 
rating under the diagnostic code for lumbosacral strain.  
VAOGCPREC 36-97 at 2-3.

In this regard the Board notes that the service-connected 
lumbosacral strain is not shown to manifest itself in this 
case by recurring attacks of a pronounced level of disability 
of such frequency to be considered "persistent."  For 
example, the veteran has never required hospitalization for 
his lumbosacral strain or been shown by the evidence to have 
experienced a degree of severity of disablement comparable 
with the pronounced attacks of the symptomatology associated 
with intervertebral disc syndrome that result in marked 
difficulty in walking or inability to walk due to lower leg 
and hamstring weakness, flail foot, loss of ability to flex 
and extend the foot at the ankle, loss of flexion and 
extension of the toes, and loss of inversion and eversion of 
the foot, feet slapping when walking, or severe motor 
deficits.  Moreover, in addition to the evidence of record 
failing to show that the veteran experiences symptoms 
compatible with the severity of that contemplated by the 60 
percent rating for intervertebral disc syndrome, the evidence 
of record does not show that the symptoms that he does have 
are experienced with the persistence contemplated by the 60 
percent rating for intervertebral disc syndrome.  For 
example, on the May 1997 VA Spine (Orthopedic) examination, 
inspection of the back showed no spasm, as was also true on 
earlier VA examination reports in October 1985 and June 1992.  
Accordingly, for these reasons and bases, the Board concludes 
that the 40 percent rating under the criteria for lumbosacral 
strain is the appropriate rating for the service-connected 
lumbosacral strain and that the degree of disability 
resulting from the service-connected lumbosacral strain does 
not more nearly approximate the degree of disability 
associated with a 60 percent rating for intervertebral disc 
syndrome.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5293, 
5295 (1998).


Extraschedular Rating.

Section 3.321(b)(1) of VA regulations provides,

To accord justice . . . to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service [at VA Central Office (VACO)], 
upon field station submission, is 
authorized to approve on the basis of the 
criteria set forth in this paragraph an 
extra-schedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1) (1998).

"Where there is evidence in the record that shows 
exceptional or unusual circumstances or where the veteran has 
asserted that a schedular rating is inadequate, the Board 
must specifically adjudicate the issue of whether an 
extraschedular-rating analysis is appropriate and, if there 
is enough such evidence, the Board must direct that the 
matter be referred to the VA [Central Office] for 
consideration."  Colayong v. West, No. 97-1178, slip op. at 
37-38 (Aug. 17, 1999); citing Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 U.S.C. § 7104(c) (precedent opinions of VA General 
Counsel binding on BVA); 38 C.F.R. §§ 14.509, 19.5, 20.101(a) 
(1998) (same); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); VAOGCPREC 6-96 (Aug. 16, 1996) (requiring referral to 
VACO for consideration of extraschedular rating when claimant 
asserts that schedular rating is inadequate).  "[I]f the 
case is not referred to the RO for referral to the VACO for 
consideration of an extraschedular rating evaluation, the 
Board must provide an adequate statement of reasons or bases 
for its decision not to so refer it."  Colayong, No. 97-
1178, slip op. at 38; citing Bagwell, 9 Vet. App. at 339; 
Shipwash, 8 Vet. App. at 224.

In this case, the Board notes that, although a total 
disability rating based on individual unemployability (TDIU) 
has been granted in this case based on two service-connected 
conditions, i.e., lumbosacral strain and a psychiatric 
disorder, the Court has indicated that, even where a TDIU 
rating has been awarded, a veteran may still be entitled to 
adjudication of a schedular or extraschedular rating for a 
particular service-connected disability because those are 
separate matters and claims for a schedular or extraschedular 
ratings may still be viable after a TDIU rating has been 
assigned.  See Colayong, No. 97-1178, slip op. at 40-41, 
citing Beaty v. Brown, 6 Vet. App. 532, 539 (1994); cf. 
Vettese v. Brown, 7 Vet. App. 31, 34 (1994) (holding that 
TDIU and claims for increased schedular ratings are not 
necessarily intertwined and that TDIU rating claim was 
"subsequent, separate, and distinct" from claim for 
increased schedular rating); Kellar v. Brown, 6 Vet. App. 
157, 162 (1994) (holding that, because extraschedular rating 
and TDIU ratings are measured differently, those claims were 
not inextricably intertwined).  Therefore, the Board 
continued with the adjudication above of the issue of 
entitlement to an increased schedular rating for 
service-connected lumbosacral strain.

However, the Board does not construe in this case the 
veteran's having made a claim for an increased rating for 
service-connected lumbosacral strain when that disability was 
rated at the highest schedular rating or his having asserted 
that he could not work because of his service-connected 
lumbosacral strain as requiring extraschedular consideration.  
In this regard, the Board notes that VA General Counsel has 
held that the mere assertion or evidence that a disability 
interferes with employment does not in all cases require 
consideration of the provisions of section 3.321(b)(1) 
because the rating schedule is itself based upon the average 
impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment.  VAOGCPREC 6-96 at 7.  
Rather, the General Counsel has held that the provisions of 
section 3.321(b)(1) would be implicated only where there is 
evidence that the disability picture presented by the veteran 
would, in the average case, produce impairment of earning 
capacity beyond that reflected in the VA's rating schedule or 
would affect earning capacity in ways not addressed in the 
schedule.  In this case, all the symptoms shown over the 
years that are associated with the veteran's 
service-connected lumbosacral strain are contemplated by the 
rating criteria, namely, pain on motion, muscle spasm, 
limitation of motion, and x-ray evidence of possible 
narrowing or irregularity of joint space.  38 C.F.R. § 4.71, 
Diagnostic Code 5295 (1998).  Moreover, although the veteran 
has been hospitalized a few times over the years, the 
hospitalizations have been primarily for treatment of his 
psychiatric disorder or for substance abuse and not for his 
service-connected lumbosacral strain.  In addition, no 
evidence has been presented or secured to show that the 
service-connected lumbosacral strain affects employability in 
ways not contemplated by the rating schedule. VAOGCPREC 6-96 
at 6.  Thus, the Board concludes that the service-connected 
lumbosacral strain in this case does not present an 
exceptional or unusual disability picture manifested by 
marked interference with employment or frequent periods of 
hospitalization and the symptoms manifested by the 
lumbosacral strain fit squarely within the manifestations 
contemplated by the rating schedule.  Accordingly, the Board 
concludes that the issue of extraschedular entitlement has 
not been adequately raised in this case by either the veteran 
or the evidence of record to warrant consideration.  Id.  






	(CONTINUED ON NEXT PAGE)





ORDER

An increased disability rating for service-connected 
lumbosacral strain is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

